Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jp-2001-165927 (Takeuchi et al) in view of in view of Levien et al. (US 9,638,828).  As to claims 1, 14,18 and 20, Takeuchi et al disclose a wastewater sampling system (device for inspecting sewage 1) including an inlet tube (leading to sampling pumping device 2) extending into sewage flow (1), an outlet port (unnumbered in fig. 1 as arrow into 1),  a high flow circuit (extending from sampling pump 2), a first pump (sampling pump 2),  a sampling circuit (including solid phase filter (3) and solid phase extraction (detector 7) and junction (unnumbered between items 3 and 4) and a controller (sequencer control 8) configured to activate the first pump to initiate flow of wastewater from the sewage flow through the high flow circuit and divert wastewater to the sampling circuit via the junction, see fig. 1 and translation,  Further, it is noted that Takeuchi et al lack a discussion for a second pump in the description to divert flow into the sampling circuit and its activation or deactivation or inclusion of the filter in the sampling circuit but does appear to illustrate a pump schematically of the figure at the junction between items 3 and 4.  In a related prior art device, Levien et al discloses a method and system for sampling in a body of water including a detection and sampling module 400 having an inlet 404, a pump 402, a valve 414, a filter 408, a SPE 410 as well as a bypass line and discharge 412, see fig. 4A where it is indicated that the pump 402 is used to actively move the fluids through the inlet 404 into the measurement device 406, see col. 17, lines 5-9 where the filter 408 is adjacent the SPE 410 such that the filter and SPE module can be replaced while the fluid is being bypassed by the conduit 416, see col. 17, lines 29-35.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have realized that the second pump illustrated but not described in the Takeuchi et al device is required in order to actively divert the flow to the sampling line or a bypass line as disclosed by Levien et al.  by selectively activating and deactivating the pump to divert the flow accordingly even though the functionality of the pump is not described. Further, it is noted that Takeuchi et al refer to the sequencer using a predetermined program and sequencer which performs the step of concentration which would require the pump to be activated and divert the flow to the detector for the detection step. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to have included the filter on the sampling side next to the SPE as a matter of design choice since Levien et al disclose that this would allow for the filter and SPE module to be replaced for new samples while the sampling is being bypassed without disruption of the flow. Further, activation of the pumps as in claims 1, 14 and 18 by the controller or sequencer is considered to have been obvious in order to initiate sewage flow, divert flow for concentrating and sampling and then resume bypass flow. As to claim 2, usage of an external casing to encase the features of the apparatus is considered an obvious matter of design choice obvious to one of ordinary skill in the art at the time of filing in order to protect and encase the apparatus features where the inlet and outlet would obviously be coupled to the casing as they extend into the sewage as depicted.  As to claims 3 and 14, usage of peristaltic pumps is considered a matter of design choice that would have been obvious to one of ordinary skill in the art at the time of filing as they are known for pumping fluids and controlling the flow rate.  As to claim 4, the Takeuchi et al device is disclosed as monitoring endocrine disrupting chemicals which would include drugs. As to claim 5, as best understood, usage of multiple solid phase extraction cartridges to detect multiple substances is known such that inclusion of such would have been obvious to one of ordinary skill in the art at the time of filing in order to detect various substances.  As to claim 6, the filter is ceramic membrane device which would have a pore size configured to capture bacteria from the wastewater, see translation p. 5 of Takeuchi et al.  As to claim 7, note that the sampling circuit is indicated as replaceable in Levien et al., see col. 17.  As to claim 8, note the pump 402 operation in Levien et al to divert wastewater into the sampling circuit via the junction valve 414.  As to claims 9 and 11, note par[007] of Takeuchi et al indicating automatically performing the processes according to a predetermined program as well as indicating pumping the sample continuously or intermittently in par[10] of the translation.  As to claims 10 and 15, configuring the controller for sampling cycles and flowrates is considered an obvious matter of design choice that would have been obvious to one of ordinary skill in the art at the time of filing based on the sampling being performed.  As to claim 12, usage of a flow restrictor is known in outlets to maintain backpressure in flow circuits such that it would have been obvious to one of ordinary skill in the art at the time of filing to include in order to maintain the backpressure.  As to claim 13, usage of a pump would inherently include a flowmeter so as to control the flowrate through the pump which would result in a target flow rate through the sampling circuit.  As to claim 16, cleaning of fluid circuits with air circulation is known in the art of sampling in order to obtain clean samples.  As to claim 17, usage of quick disconnects in a fluid circuit for sampling and sealing is old and well-known allowing for insertion and removal of the sampling filter and spe module.  

Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive. Applicant has argued that Takeuchi and Levien fail to disclose a second pump and it would not have been obvious to one of ordinary skill in the art at the time of filing to have included a second pump to the Takeuchi et al device in order to be able to actively divert flow to the sampling or bypass line.  Such an argument is not found persuasive because although Takeuchi et al do not discuss usage of a second pump, a second pump is illustrated schematically at the junction and given the teaching of Levien to use a pump to actively move fluids into a target measurement device, it would have been obvious to one of ordinary skill in the art at the time of filing that the schematically illustrated second pump would be used to move the fluid to perform the concentration and sampling required in Takeuchi et al.   

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art to Stark et al which depicts a portable sample preparation and analysis system including pumps 64 and 18 shown schematically in the figures.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NASHMIYA S FAYYAZExaminer, Art Unit 2855                                                                                                                                                                                                        



/N.S.F/Examiner, Art Unit 2855                              



/HELEN C KWOK/Primary Examiner, Art Unit 2855